Citation Nr: 0927021	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  04-39 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1967 to May 
1970.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia.

The Board notes that the Veteran has raised the issue of his 
unemployability in various correspondence, including his 
August 2004 Notice of Disagreement.  This issue is referred 
to the RO for appropriate action.

The Board also notes that while the issue of entitlement to 
service connection for a lumbar spine disorder was pending at 
the time of the Board's last remand in April 2007, in a 
December 2008 rating decision service connection was granted 
for this condition.  As such, the issue is no longer on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

This matter was remanded by the Board in April 2007.  Upon 
review of the claims file, the Board finds that the 
development directed by the Board in its last remand was not 
accomplished.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

In the Board's last remand, it was noted that certain VA 
treatment records were missing from the claims file.  The 
file indicated that the Veteran was hospitalized in 2004 for 
suicidal ruminations.  While some inpatient records from that 
hospitalization were in the claims file, the Board noted that 
the hospital discharge summary was not of record and remanded 
the matter in order to obtain complete records of the 
hospitalization.  Since the Board's remand, no new VA 
treatment records have been associated with the claims file, 
nor is any explanation for the absence of these records 
documented.  38 U.S.C. § 5103A(b)(3) requires that VA 
continue any attempts to get federal records "until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile."  Further, VA is held to have 
constructive notice of the contents of VA records at the time 
of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
These records must be obtained.

Moreover, in an August 2007 VA Form 21-4142, the Veteran 
stated that he currently receives psychiatric treatment for 
his PTSD from Dr. Joe Bishop at the VA Hospital in Atlanta, 
Georgia.  Again, the file contains no current VA records.  It 
does not appear that any attempt was made to obtain Dr. 
Bishop's records in response to the Veteran's August 2007 
authorization and consent form.  These records too must be 
obtained before the claim can be properly adjudicated.  

Accordingly, the case is REMANDED for the following action:

Obtain and associate with the claims file 
all current VA treatment records, to 
include the following:

a. current records of the Veteran's 
current psychiatric treatment from 
Dr. Joe Bishop at the VA Hospital in 
Atlanta, Georgia

b.  records of the Veteran's 2004 VA 
psychiatric hospitalization, to 
include the discharge report.

Ask the Veteran if he has received 
treatment from any other VA facility and 
obtain and associate with the claims file 
any such records.  Do not associate 
duplicate records with the file.

After all of the above actions have been completed, 
readjudicate the Veteran's claim.  If the claim remains 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




